Title: Treasury Department Circular to the Collectors of the Customs, 12 April 1793
From: Treasury Department
To: Collectors of the Customs


Treasury Department, April 12, 1793.
Sir,
The Collectors stand charged with the sealed blank Certificates of Registry which have been furnished from this Department under the act, entitled, “An act for registering and clearing of Vessels, regulating the coasting Trade, and for other purposes.”
It will therefore be proper that all such blank Certificates as may have remained on hand after the last day of March past (the time when the operation of the act, entitled, “An act concerning the Registering and Recording of Ships or Vessels” commenced) be forthwith returned to the Register of the Treasury; accompanied with an account, agreeably to the annexed form, shewing the number of Registers which have been received by you from the Treasury, and the number issued and returned.
With consideration, I am,   Sir, your obedient Servant,
A Hamilton
